per curiam:
Nos corresponde ejercer una vez más nuestro poder disciplinario y ordenar la suspensión inmediata e indefinida de un miembro de la profesión jurídica por in-cumplir con las órdenes de este Tribunal y no mantener actualizados sus datos personales en el Registro Unico de Abogados y Abogadas del Tribunal Supremo (RUA).
A tales fines, procedemos a delimitar los hechos que nos mueven a imponer medidas disciplinarias al abogado de epígrafe.
I
El Ledo. Rigoberto Santiago Calderón (licenciado Santiago Calderón) fue admitido al ejercicio de la abogacía el 20 de enero de 1989.(1)
*459El 24 de septiembre de 2015, el Ledo. Manuel E. Ávila de Jesús, Director de la Oficina de Inspección de Notarías (ODIN), compareció ante nos mediante el Informe Especial sobre Incumplimiento de la Ley Notarial Puerto Rico y su Reglamento y en Solicitud de Remedios (Informe). En éste, indicó que el licenciado Santiago Calderón ha incurrido en múltiples omisiones de sus obligaciones como notario y ha incumplido con varios requerimientos realizados por la ODIN.
En específico, el licenciado Santiago Calderón ha incum-plido con su obligación de remitir a la ODIN, dentro de los términos dispuestos en el ordenamiento notarial, sus índi-ces de actividad notarial correspondientes a los meses de mayo de 2001; julio y noviembre de 2002; abril, julio a oc-tubre y diciembre de 2005; mayo y julio a diciembre de 2007; enero a diciembre de 2008; enero a diciembre de 2009; enero a diciembre de 2010; enero a diciembre de 2011; enero a diciembre de 2012; enero a diciembre de 2013; enero a diciembre de 2014, y enero a junio de 2015.
De igual modo, la ODIN señaló que el licenciado Santiago Calderón no había presentado los informes estadísti-cos de actividad notarial anual para los años naturales del 1999 al 2014.(2) Por otro lado, la ODIN informa que del ex-pediente que custodian en sus oficinas no surge que la fianza notarial del licenciado Santiago Calderón esté vigente.
A pesar de que se le orientó al notario sobre el derecho aplicable, se le advirtió sobre la gravedad de la conducta y se le concedió un término de diez días para rendir todos los documentos adeudados, el abogado no contestó los requeri-mientos de la ODIN. En consecuencia, el 31 de agosto de 2015, la ODIN le dirigió una segunda comunicación al no-tario,*460(3) en la cual le indicó que le concedía un término final e improrrogable hasta el viernes 11 de septiembre de 2015. Sin embargo, no compareció.
Además, la información que consta en RUA y en la ODIN no se encuentra actualizada. Esta última comunica-ción de la ODIN fue enviada a una de las direcciones infor-madas, pero fue devuelta. Habida cuenta de que el licen-ciado Santiago Calderón incumplió con los requisitos de la ODIN, el 26 de octubre de 2015 este Tribunal emitió una Resolución y ordenó la incautación preventiva e inmediata de la obra protocolar y del sello notarial. Además, se le concedió un término de diez días para mostrar causa por la cual no debía ser suspendido indefinidamente del ejercicio de la abogacía y la notaría, orden que fue diligenciada personalmente.
A pesar de ello, el licenciado Santiago Calderón incum-plió con nuestra orden y no compareció.
I—i H-í
Nuestro Código de Ética Profesional establece las nor-mas mínimas de conducta que deben regir a los miembros de la ilustre profesión de la abogacía en el desempeño de sus funciones. In re De Jesús Román, 192 DPR 799, 802 (2015); Canon 2 del Código de Ética Profesional, 4 LPRA Ap. IX. Véanse, también: In re Cepero Rivera et al., 2015 TSPR 119, pág. 9, 193 DPR 1021 (2015); In re López González et al., 2015 TSPR 107, pág. 5, 193 DPR 1021 (2015).
En múltiples ocasiones, nos hemos visto obligados a disciplinar a abogados que incumplen con su deber de contestar con diligencia los requerimientos de este Tribunal y acatar nuestras órdenes. In re Rivera Trani, 188 DPR 454, 460 (2013); In re Guzmán Rodríguez, 187 DPR 826, *461829 (2013). Desatender nuestros requerimientos es incompatible con la práctica de la profesión, pues constituye una violación al Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, y menoscaba nuestro poder inherente de regular la profesión jurídica. In re Cepero Rivera et al., supra, pág. 10; In re López González et al., supra, pág. 6; In re Rivera Trani, supra, pág. 461; In re Guzmán Rodríguez, supra, pág. 829. Por lo tanto, tal conducta conlleva la separación inmediata e indefinida del ejercicio de la abogacía. Véanse: In re López González et al., supra, págs. 6-7; In re Rivera Trani, supra, pág. 461; In re Guzmán Rodríguez, supra, pág. 829.
Cónsono con esta obligación de atender con pre-mura nuestros requerimientos, la Regla 9(j) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B, exige a los abogados que mantengan actualizados en RUA sus datos personales, entre estos, la dirección seleccionada para recibir notificaciones. Véanse: In re Cepero Rivera et al., supra, pág. 10; In re López González et al., supra, pág. 7; In re Rivera Trani, supra, pág. 460. Es norma reiterada que incumplir con esta exigencia obstaculiza el ejercicio de nuestra jurisdicción disciplinaria y, por ende, es motivo suficiente para ordenar la suspensión inmediata e indefinida del ejercicio de la abogacía.
Al amparo de la normativa jurídica expuesta, evaluare-mos la conducta exhibida por el abogado de epígrafe.
III
Mediante el informe presentado a este Tribunal, el Director de la ODIN ha expuesto de forma detallada las ges-tiones realizadas para requerirle al abogado de epígrafe que cumpla con los requisitos reglamentarios que hemos examinado. No obstante, el abogado ha desatendido en re-petidas ocasiones sus requerimientos. En vista de ello, el *462Director de la ODIN nos refirió el asunto para que ejerza-mos nuestra facultad disciplinaria.
A pesar de haber concedido a este abogado amplia opor-tunidad para que compareciera ante nos y acreditara su cumplimiento con los requisitos de la ODIN y con los re-querimientos de este Tribunal, el licenciado Santiago Cal-derón no ha cumplido con lo requerido. Incumplió con los requerimientos de la ODIN y no compareció ante nos, en clara inobservancia de nuestras órdenes.
De lo anterior resulta claro que el abogado de epígrafe ha incumplido con los requisitos de la ODIN y de este Tribunal, y ha asumido una actitud despreocupada en cuanto a este asunto. De igual forma, ha tomado livianamente nuestros requerimientos y, al día de hoy, no ha compare-cido ante nos para cumplir con lo ordenado.
Así pues, la dejadez y la desidia de este abogado han faltado a su deber de guardar el mayor respeto hacia este Tribunal. Ello, relegando su responsabilidad de regirse por el Código de Ética Profesional y satisfacer los requisitos reglamentarios que se han establecido para garantizar el mejoramiento profesional y la diligencia de aquellos que ejercen la profesión jurídica. Como guardianes de nuestra jurisdicción disciplinaria, no podemos avalar este proceder.

IV

Por los fundamentos expuestos, decretamos la suspensión inmediata e indefinida del ejercicio de la abogacía del Ledo. Rigoberto Santiago Calderón. Como consecuencia, se le impone al abogado el deber de notificar a todos sus clien-tes sobre su inhabilidad para continuar representándoles. Del mismo modo, se le ordena que devuelva a sus clientes los expedientes de los casos pendientes y cualquier cantidad que haya recibido en honorarios por los servicios no rendidos. Se le impone también la obligación de informar oportunamente de su suspensión a los foros judiciales y ad-*463ministrativos en los que tenga asuntos pendientes. Por úl-timo, acreditará a este Tribunal el cumplimiento con lo aquí ordenado dentro del término de treinta días contados a partir de la notificación de esta opinión “per curiam” y Sentencia.

El Director de la ODIN mantendrá incautada la obra y el sello notarial del señor Santiago Calderón, y examinará la obra para rendir el correspondiente informe a este Tribunal. En consecuencia, se le ordena al señor Santiago Calderón presentar los índices mensuales de actividad notarial y los informes estadísticos anuales de actividad notarial que adeude hasta la resolución del Informe Especial de la ODIN. Además, se le ordena presentar evidencia acre-ditativa del pago de su fianza notarial del 2011 hasta el presente, y subsanar cualquier otra deficiencia de su obra notarial. Notifíquese personalmente esta Opinión “per cu-riam” y Sentencia.


Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez no intervino.

 El Ledo. Rigoberto Santiago Calderón juramentó como notario el 22 de agosto de 1989.


 La Oficina de Inspección de Notarías (ODIN) informa que se le concedieron diez días al notario para rendir todos los documentos adeudados y expresar las ra-zones de su incumplimiento. Dicha comunicación fue recibida por un oficial del no-tario, la Sra. Alison Cruz, el día 22 de julio de 2015.


 Esta comunicación se remitió vía correo regular a la dirección oficial de notificaciones que aparece registrada en RUA. Además, se envió por correo certifi-cado con acuse de recibo, la cual fue recibida por un oficial autorizado del notario.